DETAILED ACTION
The Examiner acknowledges the response received 05 February 2021. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive. The Applicant argues (page 3, “Remarks”) “Polkinghorne fails to disclose that the conductors are loaded onto a slotted member considering Polkinghorne fails to disclose that there are conductors present on the member with the surface patterns. Instead, it appears the conductors are present inside of the lead body that has the surface patterns on the outer surface. For the same reason, Polkinghorne also fails to disclose that the conductors are placed within the plurality of slots, as the conductors are present inside of the lead body rather than within any slots in the surface patterns on the outer surface of the lead body. For at least these reasons, claim 1 is allowable over Polkinghorne.”
The Examiner respectfully disagrees with this assessment of Polkinghorne, and draws attention to previously cited Figures 5A-F, specifically features 84 and 86, which are described as:
the upper half 74B has a channel 86 in communication with the overmolding cavity 84 through which the precursor components can be injected into the 

The Applicant further argues “there is no positioning of the plurality of electrical elements at different longitudinal locations along the slotted member based on a plurality of positioning features. Polkinghorne fails to disclose that there are any electrical elements at different longitudinal locations along a slotted member. Presumably, the slotted member is the portion 111 having the surface pattern. As shown in FIGS. 8A and 8B, there are no electrical elements long the portion 111.”
The Examiner notes that recesses within the patterned surface, as previously cited in par. 0093, constitute the elements as claimed.
The Applicant further argues (page 4, “Remarks”) that claims 5 and 9-11 are not anticipated by Polkinghorne. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Polkinghorne et al (U.S. 2010/0125320). Regarding claims 1-3, 5-6  by the injected polymer fill and exposed portions of the plurality of electrical elements (par. 0064).
Regarding claims 7-9, Polkinghorne discloses (par. 0034) each electrical element of the plurality of electrical elements comprises a ring of a plurality of rings; and loading the plurality of conductors and the plurality of electrical elements onto the slotted member comprises sliding each ring of the plurality of rings over the slotted member.
Regarding claims 10-11, Polkinghorne discloses (Figures 5A-5F) injecting polymer fill comprises securing the plurality of rings within an injection molding die by penetration of a plurality of pins within the holes of the rings, each ring being penetrated by at least one pin during the injection of polymer fill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polkinghorne et al (U.S. 2010/0125320) in view of Cross, Jr. (U.S. 7,499,755). Polkinghorne discloses the claimed invention except for crimp sleeves. Cross, however, discloses (col. 7, lines 45-55) “means for electrically connecting a conductor wire to the electrode. The exemplary embodiment of FIGS. 14 and 15 involve use of a connector 70 (e.g., crimp tube 70), which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66. The exemplary embodiment of FIGS. 16 and 17 involves a crimp connector 71 that is an integral part of the electrode 72. The crimp connector 71 is shown in the form of a tab (also 71) that may be bent or crimped to connect the conductor to the electrode 72.”
Cross and Polkinghorne both disclose electrode leads including conductors and exposed electrical elements, as well as means for connecting these. Therefore it would .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792